—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered June 7, 1993, which revoked defendant’s probation and imposed a sentence of imprisonment.
*794In return for defendant’s admission to a violation of probation petition, the parties agreed, inter alia, that he would be resentenced to a prison term of 2 to 6 years on the underlying conviction for sexual abuse in the first degree. This, in fact, was the sentence ultimately imposed by County Court. Even if we accepted defendant’s contention that he did not validly waive his right to appeal, we find nothing in the record to support his claim that the sentence was harsh and excessive. Not only was the sentence imposed in accord with the plea agreement, but it was also in satisfaction of a pending Family Court proceeding and was less than the harshest possible sentence. We find no basis in the record to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.